Citation Nr: 0940983	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, with extreme sweats, increased blood pressure and 
heart rate, constipation, swelling of the legs and 
sleeplessness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to 
September 1970, and from December 1974 until his retirement 
in July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for PTSD 
and for a disability manifested by extreme sweats, increased 
blood pressure and heart rate, constipation, swelling of the 
legs and sleeplessness.  During the hearing before the 
undersigned in March 2007 and in written correspondence, it 
was indicated by the Veteran that he was claiming these as 
symptoms of PTSD, and that he wanted the issues combined.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
PTSD.  During the hearing before the undersigned, the Veteran 
testified that he was under rocket attacks frequently while 
in Vietnam.  He stated that he observed casualties and 
fatalities while assigned to a hospital in Saudi Arabia 
during the Persian Gulf War.  He further reported scud 
missile attacks during January and February 1991.  He also 
asserted that he was apparently the third person on the scene 
of a suicide.  Although the Veteran was unable to provide any 
further information during the hearing, the Veteran's 
representative subsequently provided the name of the soldier 
who committed suicide.  It was reported that his name was 
Lieutenant "Haggerdy," and that he had been assigned to the 
101st Airborne Division, and the 86th Combat Evacuation 
Hospital.  This incident reportedly occurred in November 
1990.  An attempt to verify the suicide and scud missile 
stressors should be made.

The Veteran served as a Licensed Practical Nurse during his 
second period of service.  His service personnel records from 
that service should be requested.

VA outpatient treatment records disclose that the Veteran was 
seen in March 2006 and reported he heard loud explosions in 
his head at night while asleep.  He woke up and felt scared.  
The Veteran related he had experienced similar episodes after 
returning from Vietnam in 1970.  The assessments included 
nightmares.  In May 2006, a VA psychologist noted that the 
Veteran's name had been forwarded to the PTSD clinic and that 
he might be a candidate for an outpatient PTSD symptoms 
management program.  The Board notes that the Veteran has not 
been afforded a VA psychiatric examination, and that he 
served as a nurse during the Gulf War.  Thus, a VA 
examination should be conducted to determine whether his 
stressor related to seeing casualties during the Gulf War in 
his position as a nurse is sufficient and if so, whether it 
has resulted in PTSD. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
personnel records from the Veteran's 
service during the Persian Gulf War.  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for PTSD since 
his discharge from service.  After 
securing the necessary release, the 
RO/AMC should obtain these records.  In 
addition, VA treatment records dating 
since September 2006 from the Nashville, 
Tennessee, VA Medical Center should be 
obtained. 

3.  The Veteran should be asked to 
provide any additional information, 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information of 
others involved (names, ranks, and units 
of assignment) and the Veteran's unit of 
assignment at the time each of his 
claimed stressors occurred. 

4.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate 
source and attempt to verify the 
Veteran's alleged stressors, including 
the death of Lieutenant "Haggerdy" in 
November 1990, and scud missile attacks 
in January and February 1991.  If 
sufficient information concerning other 
stressors is provided, an attempt to 
verify any such stressor(s) should be 
made.  If the search efforts produce 
negative results, documentation to that 
effect should be placed in the claims 
file.

5.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of his duties as a licensed practical 
nurse during the Gulf War, or as a result 
of any other verified stressor 
identified.  The RO/AMC should identify 
any verified stressors in the examination 
request.  The claims file should be made 
available to and be reviewed by the 
examiner.  All tests deemed necessary 
should be conducted and the results 
reported.  The examiner should provide a 
rationale for any conclusions reached.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

6.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


